FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

CRISTOBAL RODRIGUEZ BENITEZ,              No. 04-56231
             Petitioner-Appellant,           D.C. No.
               v.                       CV-02-00489-DMS
SYLVIA GARCIA, Warden,                     ORDER AND
            Respondent-Appellee.
                                            OPINION

       Appeal from the United States District Court
          for the Southern District of California
        Dana M. Sabraw, District Judge, Presiding

                 Argued July 13, 2005
               Submitted January 22, 2007
                  Pasadena, California

                   Filed July 16, 2007

      Before: Jerome Farris, Dorothy W. Nelson, and
           Richard C. Tallman, Circuit Judges.

                   Per Curiam Opinion




                           8509
                       BENITEZ v. GARCIA                     8511


                          COUNSEL

Barbara Strickland, San Diego, California, for the appellant.

Matthew Mulford, Deputy Attorney General, San Diego, Cali-
fornia, for the appellee.


                            ORDER

   The panel opinion filed on January 22, 2007, amended Feb-
ruary 8, 2007, is withdrawn and a substitute opinion is filed
simultaneously with this order. The petition for rehearing and
for rehearing en banc is denied as moot without prejudice to
renewal by either party following filing of the new opinion.


                           OPINION

PER CURIAM:

   Cristobal Rodriguez Benitez was arrested in Venezuela and
extradited to the United States. Benitez was tried and con-
victed of murder and sentenced to an indeterminate sentence
of fifteen years to life (in addition to four years for the use of
a firearm). Benitez petitioned for a writ of habeas corpus,
arguing that his sentence could not exceed thirty years
because of a sentence limitation contained in the extradition
decree from the Supreme Court of Venezuela and the Venezu-
elan Ministry of Foreign Affairs. The district court denied his
8512                  BENITEZ v. GARCIA
petition; Benitez appealed. We have jurisdiction pursuant to
28 U.S.C. §§ 1291 and 2253(c). We affirm.

                               I

   Benitez, a Mexican citizen, was convicted of murdering a
man involved in an altercation with Benitez’s brother in San
Diego, California. After the shooting, Benitez fled to Venezu-
ela. On June 25, 1997, the United States requested that, pursu-
ant to the U.S.-Venezuela extradition treaty, Venezuela
extradite Benitez to face charges in California. The extradi-
tion treaty provides:

    [T]he Contracting Parties reserve the right to decline
    to grant extradition for crimes punishable by death
    and life imprisonment. Nevertheless, the Executive
    Authority of each of the Contracting Parties shall
    have the power to grant extradition for such crimes
    upon the receipt of satisfactory assurances that in
    case of conviction the death penalty or imprisonment
    for life will not be inflicted.

Treaty of Extradition, Jan. 19-21, 1922, U.S.-Venez., Art. IV,
43 Stat. 1698, T.S. No. 675.

   On June 25, 1997, the Venezuelan Ministry of Foreign
Affairs—upon receiving the request from the United States to
extradite Benitez—contacted the U.S. Embassy and asked for
information related to the sentence Benitez might face if con-
victed in an American court. On November 6, 1997, the U.S.
Embassy responded that under California law “if convicted of
murder, and if murder in the first degree is found, Cristobal
Rodriguez Benitez would receive a sentence of incarceration
of 25 years to life.” The Ministry indicated to the Venezuelan
Supreme Court that the response meant that “in principle”
Benitez would not be subject to a sentence of greater than
thirty years.
                       BENITEZ v. GARCIA                   8513
   On August 17, 1998, the Supreme Court of Venezuela
approved the extradition of Benitez, but stated that if an
American court convicts Benitez it “shall not . . . impose[ ] a
penalty involving [the] death penalty or life imprisonment or
punishment depriving his freedom for more than thirty years.”
The Ministry of Foreign Affairs in Venezuela received this
decision and communicated to the United States that
Benitez’s extradition was “conditioned to the understanding
that [Benitez] will not be sentenced to . . . life in prison or
incarceration for more than thirty (30) years.” Benitez was
extradited from Venezuela to the United States on August 28,
1998.

   On November 5, 1998, the San Diego County District
Attorney filed an information alleging that Benitez committed
murder and personally used a firearm in violation of Califor-
nia Penal Code § 12022.5(a). On July 16, 1999, about the
time that Benitez’s trial was to commence, the Venezuelan
Embassy wrote to the United States Department of Justice
stating its concern that the sentence Benitez faced “may vio-
late the provisions of the Extradition Treaty” between the
United States and Venezuela and might also violate “the con-
ditions established in the sentence of the Supreme Court of
Venezuela which approved the extradition request presented
by the Government of the United States.”

   Benitez raised this issue at trial in California state court
without success. The day before he was to be sentenced, the
United States Department of State faxed a letter to the District
Attorney of San Diego County indicating that even though the
State Department did “not believe the Office of the District
Attorney is required to make such a recommendation,” the
Department of State still believed it would be wise if Benitez
were not issued a life sentence. Benitez was given an indeter-
minate sentence of fifteen years to life with an enhancement
for the personal use of a firearm. At the sentencing hearing,
the state trial court indicated that Benitez’s argument—that
8514                   BENITEZ v. GARCIA
the sentence violated the terms of his extradition—was not
ripe for review.

   Benitez’s state habeas petitions were denied. The federal
magistrate judge determined that Benitez’s petition challeng-
ing his sentence had merit, but was not ripe because Benitez
might not be forced to serve jail time exceeding thirty years.
The district court decided that the dispute was ripe but that
Benitez failed to demonstrate that his sentence violated
clearly established federal law.

                               II

   [1] Benitez’s extradition was conditioned upon a limitation
on what sentence could be entered against him as well as
what sentence he could serve. When the Venezuelan Ministry
of Foreign Affairs informed the U.S. Embassy of the Venezu-
elan Supreme Court’s decision to extradite Benitez, the Min-
istry indicated that the extradition was “conditioned to the
understanding that the aforementioned citizen will not be sen-
tenced to death or life in prison or incarceration for more than
thirty (30) years.” (emphasis added). Benitez’s extradition
decree also limited what sentence could be issued as well as
what sentence could be served.

   [2] This dispute became ripe as soon as the state court
entered a sentence of fifteen years to life. Cf. United States v.
Campbell, 300 F.3d 202, 211 (2d Cir. 2002) (recognizing a
difference between extradition terms limiting what sentence
could be entered by the receiving state’s courts and what sen-
tence the receiving state could force the prisoner to serve).

                              III

   We review the district court’s denial of a writ of habeas
corpus de novo. Martinez-Villareal v. Lewis, 80 F.3d 1301,
1305 (9th Cir. 1996). Because Benitez filed his petition after
the effective date of the Antiterrorism and Effective Death
                      BENITEZ v. GARCIA                   8515
Penalty Act of 1996 (“AEDPA”), it provides the governing
standard of review. See Woodford v. Garceau, 538 U.S. 202,
207 (2003). For a writ to issue under AEDPA we must find
that the state court’s decision was either contrary to or an
objectively unreasonable application of “clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1); see also Fry v. Plilar,
___ S. Ct. ___, 2007 WL 1661463 at *5 (June 11, 2007).
Clearly established federal law is confined to the Court’s
holdings as of the date of the state court decision. Abdul-
Kabir v. Quarterman, 127 S. Ct. 1654, 1682 (2007).

   [3] In United States v. Rauscher, 119 U.S. 407 (1886), and
Johnson v. Browne, 205 U.S. 309 (1907), the Supreme Court
set forth principles for interpreting extradition treaties and
analyzed the effect of limitations on what offenses may be
punished by the extraditing country. Benitez fails to establish
that the state court’s decision was an objectively unreasonable
application of Rauscher’s and Browne’s holdings.

   [4] Rauscher established the doctrine of specialty, 119 U.S.
at 412, which provides that an extradited defendant may not
be prosecuted “for any offense other than that for which the
surrendering country agreed to extradite.” United States v.
Andonian, 29 F.3d 1432, 1434-35 (9th Cir. 1994) (citations
and quotations omitted). In Rauscher, the defendant was
extradited from Great Britain for the crime of murder but was
prosecuted for assault. 119 U.S. at 409-21. The Court held
that he could “only be tried for one of the offenses described
in [the extradition] treaty, and for the offense with which he
is charged in the proceedings for his extradition.” Id. at 430.

   In Browne, a defendant who was convicted in the United
States of conspiracy to defraud the government fled the coun-
try and was extradited from Canada under a treaty which did
not cover conspiracy. 205 U.S. at 310-11. Because of the trea-
ty’s limitations, Canadian authorities surrendered the defen-
dant for another offense but not for the conspiracy charge. Id.
8516                   BENITEZ v. GARCIA
at 310-12. The Supreme Court, looking to the agreed-upon
terms of extradition and to the relevant treaty language,
refused to uphold a reinstated conviction on the conspiracy
charge. Id.

   [5] Rauscher and Browne address limitations on charged
offenses; here, the extradition decree attempts unilaterally to
limit Benitez’s sentence. No Supreme Court decision
addresses this issue. The state court’s decision was not con-
trary to clearly established federal law since to decide other-
wise would have required an extension of the specialty
doctrine. Cf. Carey v. Musladin, 127 S. Ct. 649, 653 (2006)
(reaffirming that habeas relief is appropriate only where a
state court’s decision “was contrary to or involved an unrea-
sonable application of [the Supreme] Court’s applicable hold-
ings” (emphasis added)). Only if the refusal to extend
Rauscher’s and Browne’s holdings was objectively unreason-
able must Benitez be granted a writ. See Lockyer v. Andrade,
538 U.S. 63, 75 (2003).

   Agreed-upon sentencing limitations are generally enforce-
able. See, e.g., Campbell, 300 F.3d at 211-12. Though the
Supreme Court has not specifically addressed them, Rauscher
states that “[i]t is unreasonable that the country of the asylum
should be expected to deliver up such person to be dealt with
by the demanding government without any limitation, implied
or otherwise, upon its prosecution of the party.” 119 U.S. at
419.

   The U.S.-Venezuela extradition treaty expressly provides
for extraditions conditioned on sentencing limitations, allow-
ing the extraditing country to extract assurances that “the
death penalty or imprisonment for life will not be inflicted.”
See Treaty of Extradition, 43 Stat. 1698, T.S. No. 675.
Agreed-upon sentencing limitations should be enforced.

  [6] However, Rauscher and Browne interpret negotiated
agreements to extradite, not unilaterally imposed conditions.
                      BENITEZ v. GARCIA                 8517
Venezuela could have refused extradition of Benitez until the
United States agreed to the sentencing limitation. Instead,
Venezuela relinquished custody. Refusing to extend Supreme
Court holdings governing limitations on charged offenses to
unilaterally imposed sentencing conditions was not objec-
tively unreasonable, and therefore AEDPA requires us to
leave the decision of the California court undisturbed. See
Lockyer, 538 U.S. at 75. Benitez is not entitled to habeas
relief.

  AFFIRMED.